DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The restriction requirement regarding method and apparatus claim on 03/04/2022 is withdrawn after interview on 05/03/2022 agreement that there is no lack of unity and claims 1,3,5,7,9,13-14,18-19,25,27-31,33,35-37,39, and 44. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5,7,13,14,29,31,36,39,44is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US8079465B2).

Regarding claim 1, Edwards teaches A method of improving an electrical link box including reducing the probability of and/or consequences of a blast, the method comprising the steps of (Fig. 1 shows the safety box 2 that includes the blast mitigating material to reduce the probability of blast): 
opening the electrical link box to provide access to a space within the electrical link box (Fig.1 shows the package 2 opened to provide access to the space within the package 2);
inserting an electrical link box safety improving container into the space in the electrical link box (Fig.1 and 2 shows the package 2 having insert 8a and 8b into the space of the package 2 since inserts are removable and interchangeable); and 
closing the electrical link box (Fig.2 shows the package 2 closed); 
wherein the electrical link box safety improving container contains a filling material for mitigating blasts in the electrical link box (see annotated fig. 2 of Edwards below), and 
wherein a volume of the electrical link box safety improving container is at least 50% of a volume of the space in the electrical link box (fig.2 shows that inserts 8a and 8b occupy more than 50% of the volume of the space inside the package 2).
Annotated fig.2 of Edwards 

    PNG
    media_image1.png
    336
    592
    media_image1.png
    Greyscale


Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the volume of the electrical link box safety improving container is at least: 60% of the volume of the space in the electrical link box (Fig. 2 shows the inserts 8a and 8b are at least 60% of the volume of the space of the package 2)

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein a volume of filling material is at least: 50% of the volume of the space in the electrical link box (Annotated fig.2 shows that filling material is at least 50% of the volume of the space in the package 2)

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the electrical link box safety improving container selected is dimensioned to leave a gap around a periphery of the electrical link box of at most: 6% of a length and/or a width of an opening of the electrical link box and/or a depth of the electrical link box (Fig.1 and 2 show the package 2 having a periphery edge that need a gap in order to place the inserts 8a and 8b in the package 2).

Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the electrical link box safety improving container includes: an outer layer for holding the filling material (See annotated fig.2 of Edwards above); and a handle for inserting, positioning, and removing the electrical link box safety improving container in or from an electrical link box (Fig. 1 shows labyrinthine path 12 that can be capable of handling the insert 8a and 8b when positioning it into the space of package 2).

Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Edwards further teaches wherein the outer layer: is flame retardant (Fig. 1 and annotated fig.2 above shows the 8a and 8b includes the outer layer that is made from flame retardant material since it is blast mitigating.)

Regarding claim 29, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the filling material is flame retardant (Fig. 1 and annotated fig.2 above shows the 8a and 8b includes the outer layer that is made from flame retardant material since it is blast mitigating).

Regarding claim 31, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the filling material has an internal honeycomb structure (annotated fig.2 the filling material can be honeycomb structure as stated “It has been found that clay aggregate material, such as Hydroleca which has a honeycomb structure, has good thermal and environmental insulation properties and substantially reduces the effects of blast waves.” Col.2 lines 40-43).

Regarding claim 36, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the filling material is or includes a lightweight aggregate (Annotated fig.2 the filling material can be clay aggregate material as stated in Col.2 lines 40-43 to reduce effects of blast waves).

Regarding claim 39, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards further teaches wherein the filling material includes lightweight expanded clay (annotated fig.2 the filling material can be clay as stated in col.2 lines 40-43 to reduce effects of blast waves).  

Regarding claim 44, Edwards teaches an electrical link box comprising (fig. 1 shows safety package 2): 
an electrical link box safety improving container positioned within a space within the electrical link box (Fig.1 shows the package 2 opened to provide access to the space within the package 2), 
wherein the electrical link box safety improving container contains a filling material for mitigating blasts in the electrical link box (Fig.1 and 2 shows the package 2 having insert 8a and 8b into the space of the package 2 since inserts are removable and interchangeable and the filling material as shown in annotated fig.2 is made from blast mitigating material), and
 wherein a volume of the electrical link box safety improving container is at least 50% of a volume of the space in the electrical link box (fig.2 shows that inserts 8a and 8b occupy more than 50% of the volume of the space inside the package 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Sakamoto (US20030021924A1)

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards does not teach wherein the electrical link box safety improving container and the filling material have a mass of at least: 5kg; or 10kg; or 15kg; or 18kg; and/or said mass is at most: 20kg; or 25kg.
Sakamoto does teach wherein the electrical link box safety improving container and the filling material have a mass of at least: 5kg; or 10kg; or 15kg; or 18kg; and/or said mass is at most: 20kg; or 25kg. (Fig.3 shows the present invention of Sakamoto that container 1 is fireproof container with insulation 1a which has a total weight of 10Kg and lower). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total weight of container and filling material disclosed by Edwards by adding the total weight capacity as disclosed by Sakamoto in order to allow the container to be easily carried. “the fireproof container of the present invention with a capacity equivalent to conventional ones weighs usually 40 kg or lower, preferably, 20 kg or lower, and more preferably, 10 kg or lower.”(0032, Sakamoto)

Claim 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US8079465B2) and further in view of Lindsey (US4667840A).

Regarding claim 27, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards does not teach wherein the filling material has a density of at least: 800kgm3.
Lindsey does teach wherein the filling material has a density of at least: 800kgm3 (Fig.1 shows fire-resistant material 42 that can have a density of 30-140 lbs/cu.ft. and 50lbs/cu.ft is equivalent to 800kgm3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling material disclosed by Edwards by modifying the density as disclosed by Lindsey in order to give the filling material a refractory material which makes the insert to have a liquid or foam form which is easy to insert into the chamber. (Col.4 lines 13-28, Lindsey)

Regarding claim 30, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards does not teach wherein the filling material has a thermal conductivity of between 0.29W/mK and 0.58W/mK.
Lindsey does teach wherein the filling material has a thermal conductivity of between 0.29W/mK and 0.58W/mK(Fig.1 shows fire-resistant material 42 that can have a thermal conductivity of 2-5 BTU/in. and when converted to W/(m K) is between 0.29 and 0.58 such as 3 BTU/in is .432W/(mK)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling material disclosed by Edwards by modifying the thermal conductivity as disclosed by Lindsey in order to give the filling material a refractory material which makes the insert to have a liquid or foam form which is easy to insert into the chamber. (Col.4 lines 13-28, Lindsey).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US8079465B2), Avery (US5069358A) and further in view of Jerg (US8858727B2).

Regarding claim 28, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards does not teach wherein the filling material has a water absorption capacity of at most 40% by weight.
Avery does teach wherein the filling material has a water absorption capacity (Fig.2 shows the fire resistance case that has water-bearing material 32). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling material disclosed by Edwards by modifying the filling material to have water absorption capacity as disclosed by Avery in order to control moisture in case the safety package of Edwards is in contact with water.
Edwards as modified by Avery above does not teach wherein the water absorption capacity of at most 40% by weight.
Jerg does teach wherein the water absorption capacity of at most 40% by weight (the water absorbing is between 4 and 25 % which is less than 40; “The quantity of water absorbed preferably corresponds to between 4 and 25%, in particular between 5 and 15% of the quantity of liquid applied to the wash items.”- Col.15 Lines 51-53). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water absorption percentage as modified by Edwards and Avery right above by the percentage of water absorption as disclosed by Jerg in order to absorb the quantity of 40 % of water in order to keep the contents of the safety package of Edwards dry in case the package comes in contact with water.

Claim 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US8079465B2) and further in view of Gettle (US4667840A).

Regarding claim 33, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards does not teach wherein at least a portion of the filling material is in granular form and wherein the portion by volume of the filling material that is in granular form is at least: 50%; or 60%; or 70%; or 80%; or 90%.
Gettle does teach wherein at least a portion of the filling material is in granular form and wherein the portion by volume of the filling material that is in granular form is at least: 50% (Fig. 4 shows flowable medium 80 that is granular solids and covers more than 50% of volume). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling material disclosed by Edwards by adding the granular as the filling material as disclosed by Gettle in order to remove engery from impinging blast gas primarily through aerodynamic drag. “A flowable medium is one capable of being poured in the nature of liquids or granular solids. This flowable medium is intended to remove energy from impinging blast gas primarily through aerodynamic drag.” (Gettle, 0158)


Regarding claim 35, the references as applied to claim 33 above discloses all the limitations substantially claimed. Edwards as modified in claim 33 further teaches wherein the granules have a diameter of at least: 4mm (“The flowable medium should be beads having diameters between 3 and 20 millimeters (mm) in diameter, and may be spheroidal, ellipsoidal, or prismatic.”-00159, Gettle).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US8079465B2) and further in view of Wassell (US4235836A).

Regarding claim 37, the references as applied to claim 1 above discloses all the limitations substantially claimed. Edwards does not teach wherein the filling material includes pelletised pulverised fuel ash.
Wassell does teach wherein the filling material includes pelletised pulverised fuel ash. (Wassel discloses a invention that relates to thermally insulating, fire resistance material and its production that utilizes the usage of Pulverised fuel ash (usually referred to as PFA)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling material disclosed by Edwards by adding the pulverised fuel ash material as disclosed by Wassell in order to withstand very high temperature without disintegration due to bond failure. “The present invention is concerned with material consisting of hollow particles of material such as PFA in association with a binder, where the proportion of binder is such that the material is surprisingly able to withstand very high temperatures without disintegration due to bond failure.” (Col.1 lines 28-33Wassell)

Allowable Subject Matter
Claim 18,19 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735